Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02-02-2021 has been entered and considered.
Claims 1-20 are pending in the current application.
Claim 1-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al (US 2017/0201968). Hereinafter referred to as Nam.
Regarding claims 1 and 14. Nam discloses a time-frequency resource allocation apparatus for an access signal (see at least figure 1 and paragraphs [0234] and [0267]: UE receive from BS 102 initial access signals and configuration of OFDM using default numerology), configured in a base station, the apparatus comprising: a memory that stores a plurality of instructions (see at least figures 2-3); processor circuitry that couples to the memory and that is configured to execute the instructions (see at least figures 2-3) to indicate, via control signaling, a position of a time-frequency resource for transmitting an access signal, the access signal being transmitted via common 
Regarding claims 2. Nam discloses an apparatus wherein the control signaling is transmitted in a predefined or preconfigured time-frequency resource or a range of time-frequency resources (see at least figure 1 and paragraphs [0234] and [0267]). 
Regarding claims 3 and 15. Nam discloses an apparatus wherein, if the control signaling is transmitted via common numerologies and the access signal is transmitted via common numerologies, or if the control signaling is transmitted via different numerologies and the access signal is transmitted via common numerologies, or if the control signaling is transmitted via different numerologies and the access signal is transmitted via different numerologies, the control signaling transmitted by the transmitting unit comprises: information for deriving a position of an allocated time-frequency resource used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claims 4 and 16. Nam discloses an apparatus wherein the control signaling transmitted by the transmitting unit further comprises: information for indicating a numerology used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claim 6. Nam discloses an apparatus wherein the control signaling is transmitted in an allocated time-frequency resource or a range of time-frequency 
Regarding claim 7. Nam discloses an apparatus wherein, if the broadcast message is transmitted via common numerologies, the control signaling is transmitted via common numerologies and the access signal is transmitted via common numerologies, or if the broadcast message is transmitted via different numerologies, the control signaling is transmitted via common numerologies and the access signal is transmitted via common numerologies, or if the broadcast message is transmitted via different numerologies, the control signaling is transmitted via different numerologies and the access signal is transmitted by using common numerologies, or if the broadcast message is transmitted via different numerologies, the control signaling is transmitted via different numerologies and the access signal is transmitted via different numerologies, the broadcast message transmitted by the transmitting unit comprises: information for deriving a position or a range of allocated time-frequency resources used to transmit the control signaling, and the control signaling transmitted by the transmitting unit comprises: information for deriving a position of an allocated time-frequency resource used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claim 8. Nam discloses an apparatus wherein the broadcast message transmitted by the transmitting unit further comprises: information for indicating a numerology used to transmit the control signaling (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claim 9. Nam discloses an apparatus wherein the control signaling transmitted by the transmitting unit further comprises: information for indicating a numerology used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]).
Regarding claim 18. Nam discloses an apparatus wherein the broadcast message includes unfrequently changed information and frequently changed information, and the transmitting unit periodically or aperiodically transmits the unfrequently changed information and the frequently changed information via same broadcast message (Nam disclosure is related to mobile network which requires dynamic parameter adjustments). 
Regarding claim 19. Nam discloses an apparatus wherein the broadcast message includes unfrequently changed information and frequently changed information, the transmitting unit transmits the unfrequently changed information and the frequently changed information via different broadcast messages, and the transmitting unit periodically transmits the unfrequently changed information via a first broadcast message, and periodically or aperiodically transmits the frequently changed information via a second broadcast message (Nam disclosure is related to mobile network which requires dynamic parameter adjustments). 
Regarding claim 20. Nam discloses an apparatus wherein the broadcast message includes unfrequently changed information and frequently changed information, and the transmitting unit periodically or aperiodically transmits the unfrequently changed information and the frequently changed information via same broadcast message at a first period of time, and periodically or aperiodically transmits .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Tsai et al (US 2017/0332359).
Regarding claim 5, Nam discloses all the limitations of the claimed invention with the exception of wherein, if the control signaling is transmitted via common numerologies and the access signal is transmitted via different numerologies, the control signaling transmitted by the transmitting unit comprises: information for deriving a position of an allocated time-frequency resource used to transmit the access signal and information for indicating a numerology used to transmit the access signal. However, Tsai, from the same field of endeavor, teaches that in 5G information for deriving a position of an allocated time-frequency resource used to transmit the access signal and information for indicating a numerology used to transmit the access signal (see at least paragraph [0146]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Tsai, as indicated, into the communication method of Nam for the purpose of providing more flexibility and improve user’s experience.
Regarding claimd 10 and 17. Nam discloses all the limitations of the claimed invention with the exception of wherein, if the broadcast message is transmitted via common numerologies, the control signaling is transmitted via common numerologies and the access signal is transmitted by using different numerologies, or if the broadcast message is transmitted by using different numerologies, the control signaling is transmitted via common numerologies and the access signal is transmitted via different numerologies, the broadcast message transmitted by the transmitting unit comprises: 
Regarding claim 11. Nam in view of Tsai discloses an apparatus wherein the broadcast message transmitted by the transmitting unit further comprises: information for indicating a numerology for transmitting the control signaling (see at least figure 1 and paragraphs [0234] and [0267]) (Tsai: see at least paragraph [0146]).
Regarding claim 12. Nam discloses all the limitations of the claimed invention with the exception of wherein, if the broadcast message is transmitted via common numerologies, the control signaling is transmitted via different numerologies and the access signal is transmitted via common numerologies, the broadcast message transmitted by the transmitting unit comprises: information for deriving a position or a range of allocated time-frequency resources used to transmit the control signaling and 
Regarding claim 13. Nam in view of Tsai discloses an apparatus wherein the control signaling transmitted by the transmitting unit further comprises: information for indicating a numerology used to transmit the access signal (see at least figure 1 and paragraphs [0234] and [0267]) (Tsai: see at least paragraph [0146]).
Response to Arguments
Applicant's arguments filed on 02-02-2021 have been fully considered but they are not persuasive.
Applicants representative argues that the prior art of record fails to teach “access signal is a system message”.
Examiner respectfully disagrees, Nam teaches that the access signal includes sync signals, xPBCH for MIB, and ePBCH for SIB which are system messages (see at least paragraphs [0258] and [0267]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476